Title: To Thomas Jefferson from John Mason, 11 April 1806
From: Mason, John
To: Jefferson, Thomas


                        
                            Geo Town 11 april 1806
                        
                        
                             J Mason [does for] himself the honor to
                            call on the President this afternoon and to converse with him on the Subject of the note he has pleased to write him this
                            Morning—his only doubt on the Subject which the President has thought proper to propose to him, is the impossibility of
                            leaving home at an early period
                    